ORDER

PER CURIAM:
AND NOW, this 31st day of October, 2002, Francis X. Gavin having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated June 11, 2002; the said Francis X. Gavin having been directed on September 6, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Francis X. Gavin is suspended from the practice of law in this Commonwealth for a period of three months, consecutive to the suspension ordered by this Court on August 1, 2002, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.